Filed 9/21/22 P. v. Graham CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO




 THE PEOPLE,
                                                                         E078532
          Plaintiff and Respondent,
                                                                         (Super.Ct.No. BAF1801522)
 v.
                                                                         OPINION
 BREION BRESHARD KEY GRAHAM,

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Becky Dugan, Judge.

Affirmed.

         Alan S. Yockelson, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
       Defendant Breion Breshard Key Graham pled guilty to attempted second degree

murder and admitted two enhancements. He appealed his judgment. His attorney has

filed a brief under the authority of People v. Wende and Anders v. California1 informing

this court they were unable to identify any errors and asking us to perform an

independent review of the record. Based on our independent review of the record, we

find no error and affirm.

                                          I. FACTS

       On December 11, 2018, Graham was at Michael P.’s residence along with Joson

L. While they were there, Michael P.’s sister and Graham’s girlfriend “Zakarriya B.” or

“Zee,” got into a fight outside. Joson was already outside at the time and attempted to

break up the fight. Graham then came outside and told Joson, “ ‘Don’t hit her.’ ” Joson

assumed Graham was referring to Zee, and told Graham, “ ‘Nobody hit her. But if you

think somebody hit her, then please, by all means, what do you want to do about it?’ ”

Graham told Joson, “ ‘Let’s go to the back.’ ” However, after a minute or so, Joson

decided not to go to the back and instead tried calling someone. As soon as he did,

Graham ran up to him and stabbed him.2




       1   People v. Wende (1979) 25 Cal.3d 436; Anders v. California (1967) 386 U.S.
738.

       2   These facts are taken primarily from the preliminary hearing transcript.


                                              2
       On September 30, 2019, the Riverside County District Attorney charged Graham

with attempted second degree murder. (Pen. Code, §§ 664/187, subd. (a).)3 The district

attorney also alleged two enhancements: that Graham personally inflicted great bodily

injury (§§ 12022.7, subd. (a), 1192.7, subd. (c)(8)) and personally used a deadly and

dangerous weapon (§§ 12022, subd. (b)(1), 1192.7, subd. (c)(23)). Graham pled guilty

just over a week later on October 9, 2019. Under his plea agreement, Graham would be

sentenced to an aggregate term of 13 years in state prison, composed of the upper term of

nine years for the attempted murder, three years for the great bodily injury enhancement,

and one year for the weapon enhancement. Graham waived his right to appeal in his plea

agreement. In pleading guilty in court, Graham admitted that he attempted to kill another

person with a knife and caused great bodily injury.

       On January 3, 2020, the day of his sentencing, Graham made an oral motion to

withdraw his plea, and the court denied the motion after hearing from both Graham and

his attorney outside the presence of the prosecution. The court then pronounced

judgment according to the terms of the plea deal and also imposed certain fines, fees, and

assessments.

       Graham’s trial counsel failed to file a timely notice of appeal. However, Graham

successfully brought a petition for writ of habeas corpus to allow him to file a notice of

appeal. (See In re Graham (Feb. 1, 2022, E076779) [nonpub. opn.] [2022 Cal.App.

Unpub. Lexis 626; 2022 WL 292267].) He filed his notice of appeal, including a request


       3   Undesignated statutory references are to the Penal Code.

                                             3
for certificate of probable cause, on February 15, 2022. The court granted his request for

certificate of probable cause the next day.

                                      II. ANALYSIS

       We appointed counsel to represent Graham on appeal, and counsel has filed a brief

under the authority of People v. Wende and Anders v. California, setting forth a statement

of the case and a summary of the facts and asking us to conduct an independent review of

the record. Counsel’s brief did not raise any potential issue for our consideration. We

offered Graham an opportunity to file a personal supplemental brief, and he has not done

so.

       We have independently reviewed the record for potential error as required by

People v. Kelly (2006) 40 Cal.4th 106 and find no arguable error that would result in a

disposition more favorable to Graham.

                                    III. DISPOSITION

       We affirm the judgment.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                              RAPHAEL
                                                                                          J.
We concur:


CODRINGTON
          Acting P. J.


SLOUGH
                          J.



                                              4